Plaintiff filed a mechanic's lien on defendant's property. The premises were later sold by the sheriff. Following the sheriff's sale, appellant, who was a judgment creditor of defendant and who had intervened, moved to have plaintiff's lien stricken off. The rule was discharged and this appeal followed. After the appeal was taken, but before it was filed in the lower court, the plaintiff-appellee induced the sheriff to pay him the amount of his claim, and he marked the lien satisfied.
The appeal cannot be considered for three reasons, each of which is fatal: (1) Because appellant had no standing to ask the court below to strike off appellee's mechanic's lien, for, except as to the parties to it, the lien was res inter alios acta; (2) because the refusal to strike off a lien is an interlocutory order, not the subject of an appeal; and (3) because the lien has been satisfied of record, thereby making moot all the questions attempted to be raised by the appeal.
The appeal is quashed.